Citation Nr: 0210676	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  02-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Togus, Maine


THE ISSUE

Whether a substantive appeal on the issues of entitlement to 
service connection for the cause of the veteran's death, 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1318, entitlement to educational benefits under Title 
38 United States Code, Chapter 35, and entitlement to loan 
guaranty benefits was timely received.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1988 to 
September 1994.  He died in January 1998 and the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 administrative decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO).  In connection with this appeal 
the appellant testified at a videoconference hearing before 
the undersigned in May 2002, and accepted such hearing in 
lieu of an in-person Travel Board hearing.  See 
38 C.F.R. § 20.700(e) (2001).  A transcript of the hearing is 
associated with the claims files.

The appellant's arguments made throughout this appeal include 
assertions that the cause of the veteran's death should, in 
any case, be service-connected.  To the extent such may be 
interpreted as an application to reopen the claim for VA 
death benefits, the matter is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  In April 1999, the appellant was informed of the RO's 
denial of entitlement to service connection for the cause of 
the veteran's death, entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1318, and entitlement to 
educational benefits under Title 38 United States Code, 
Chapter 35.

2.  In July 2000, the Loan Guaranty Eligibility Center in 
Winston Salem, North Carolina issued a duplicate of a letter 
originally sent in late 1999 that informed the appellant of 
the denial of entitlement to loan guaranty benefits.

3.  Following receipt of a notice of disagreement, the RO 
issued a statement of the case in July 2000 addressing the 
issues of entitlement to service connection for the cause of 
the veteran's death, entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1318, entitlement to benefits 
under Title 38 United States Code, Chapter 35.

4.  Following the mailing of the statement of the case in 
July 2000, no written communication addressing the issue of 
entitlement to service connection for the cause of the 
veteran's death, entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1318, entitlement to benefits under Title 
38 United States Code, Chapter 35, or entitlement to loan 
guaranty benefits was received from the appellant or her 
representative until February 2001.


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to the decision that denied entitlement to service 
connection for the cause of the veteran's death, entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1318, 
entitlement to benefits under Title 38 United States Code, 
Chapter 35, or entitlement to loan guaranty benefits.  38 
U.S.C.A. § 7105(a), (d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2001); 66 Fed. Reg. 50,318-50,319 (Oct. 3, 
2001) (to be codified at 38 C.F.R. §§ 20.302(b)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).

The appellant applied for various death benefits in June 
1998, and applied for loan guaranty benefits in mid-1999.  
The RO thereafter denied entitlement to service connection 
for the cause of the veteran's death, entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1318, and entitlement 
to benefits under Title 38 United States Code, Chapter 35.  
In addition, the Loan Guaranty Eligibility Center in Winston 
Salem, North Carolina denied entitlement to loan guaranty 
benefits.  The letter notifying the appellant of the denial 
of entitlement to service connection for the cause of the 
veteran's death, entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1318, and entitlement to benefits under 
Title 38 United States Code, Chapter 35 is dated April 27, 
1999.  The Loan Guaranty Eligibility Center in Winston Salem, 
North Carolina forwarded to the RO a copy of its letter, 
dated July 19, 2000, informing the appellant of its denial of 
loan guaranty benefits.  

In response to a notice of disagreement received from the 
appellant, the RO sent a statement of the case to the 
appellant on July 21, 2000, addressing the issues of 
entitlement to service connection for the cause of the 
veteran's death, entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1318, entitlement to benefits under Title 
38 United States Code, Chapter 35, and entitlement to loan 
guaranty benefits.  The appellant was advised as to the need 
to file a substantive appeal on those matters.

In October 2000, the RO received a Memorandum from the 
appellant's representative relevant to the transfer of the 
veteran's claims file to the Togus, Maine, RO.  Such document 
did not include any reference to the matters addressed in the 
statement of the case.  Rather, subsequent to the issuance of 
the statement of the case in July 2000, no written 
communication addressing the issues of entitlement to service 
connection for the cause of the veteran's death, entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1318, 
entitlement to benefits under Title 38 United States Code, 
Chapter 35, or entitlement to loan guaranty benefits was 
received from the appellant or her representative until 
February 2, 2001.  On that date the time limit for submitting 
a substantive appeal had already expired.  See 38 C.F.R. 
§ 20.302.

In her appeal statements, and at the time of the video 
conference hearing in May 2002, the appellant has argued that 
each time she received a letter from VA she would take it to 
the VA office at the Veterans Home and then have her 
representative send her continued appeal documents, to 
include the Form 9 in question, to the RO by facsimile.  She 
generally argues it is not her fault that her appeal sat on 
someone's desk past the appeal period.  She specifically 
points out that the Form 9 in question, although date-stamped 
as received only in February 2001, is dated 
September 12, 2000.  This argument must fail insofar as the 
date governing the timeliness of a substantive appeal is the 
date of receipt by VA and not the date documentation was 
prepared by the appellant.  See 38 C.F.R. § 20.302.  To the 
extent the appellant is arguing her representative failed to 
timely perform his or her duties, such does not estop VA from 
finding that no substantive appeal was timely received.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that even erroneous information by a VA employee 
cannot be a basis for granting an earlier effective date when 
considering the date to be determined as the date of receipt 
of a claim.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see 
also OPM v. Richmond, 496 U.S. 785, 788-90 (1981).  
Similarly, in this case it was the responsibility of the 
appellant to ensure that a timely substantive appeal was 
filed.  

The Board continues to recognize that in connection with the 
instant appeal relevant to the timeliness matter, the 
appellant requested an extension of time in which to appeal.  
38 C.F.R. § 20.303 (2001) provides, however, that an 
extension of the 60-day period for filing a substantive 
appeal, must be requested in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal.  The appellant did not make such a request prior to 
the expiration of the period for filing a substantive appeal.  

Although acknowledging the appellant's arguments, the fact 
remains that no documentation evidencing an intent to 
continue the appeal on the matters in question was received 
in the interim between July 21, 2000, and February 2, 2001.  
As such, the Board must conclude that she did not perfect her 
appeal on the matter of entitlement to service connection for 
the cause of the veteran's death, entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1318, entitlement to 
benefits under Title 38 United States Code, Chapter 35, or 
entitlement to loan guaranty benefits with the submission of 
a timely substantive appeal.


ORDER

A timely substantive appeal not having been received, the 
appeal for entitlement to service connection for the cause of 
the veteran's death, entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1318, entitlement to benefits 
under Title 38 United States Code, Chapter 35, and 
entitlement to loan guaranty benefits is dismissed.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

